The euphoria and 
enthusiasm that greeted, no so long ago, the disappearance of ideological 
East-West confrontation and the progressive expansion of freedom and democracy 
are today giving way to general discouragement because of the obstacles to the 
natural aspirations of peoples to freedom and legitimate well-being. 
The forty-seventh session of the General Assembly has begun at a 
particularly difficult time in the history of humankind, which means that 
Mr. Ganev has assumed the presidency of the Assembly in a context of disquiet, 
but also one that is hopeful, because in all likelihood only our Organization 
can help the world to meet these challenges. 
On behalf of the delegation of Togo, we wish to convey to Mr. Ganev 
heartfelt congratulations on his election to the presidency of this session. 
The selection of Mr. Ganev, who possesses such great intellectual qualities 

and experience, is for his country the true embodiment of the ideals of peace 
and justice that it constantly advocates. We will be available at all times 
to work with him to ensure the success of his daunting mission. 
The delegation of Togo wishes to pay well-deserved tribute to his 
predecessor, Mr. Shihabi, for his outstanding performance in conducting the 
work of the forty-sixth session. His dynamism, his high standards of 
excellence and his zeal for punctuality compelled our admiration and accounted 
for the great success of our deliberations. I reiterate our sincere 
congratulations to him. 
We take this occasion to salute the Secretary-General of the United 
Nations, Mr. Boutros Boutros-Ghali, for the dynamic work that he has 
undertaken since his election to the head of our Organization. The 
serious-mindedness and pragmatism he has demonstrated since taking office in 
January of this year lead us to believe that the United Nations will be able 
to make an even greater contribution to the maintenance of peace throughout 
the world and the promotion of solidarity among nations. 

In recent months, the family of the United Nations has grown with the 
addition of new Members. We wish to bid them welcome and to say how proud and 
happy the international community is to welcome them to our midst, with the 
hope that in keeping with the statements they made upon admission to 
membership they will espouse the San Francisco Charter in its entirety and 
will comply with its fundamental principles. 
Since the end of the last session, many events have marked the world. 
Efforts have been stepped up to build a new world order which must before all 
else be liberal, because it is based on the absolute need to respect human 
rights, which is a fundamental requirement for the establishment of relations 
of trust, peace and solidarity among peoples of our planet. 
The turmoil we have witnessed throughout the world, particularly in 
Europe, Asia and Africa in recent years, reflects the resolve of peoples to 
gain new freedom within which man can become the unchallenged artisan of his 
Government's destiny. Throughout the world, peoples are seeking freedom, 
peace and justice that only proper multipartite democracy can guarantee. 
Among these are the people of Togo, which for 13 years has been persevering in 
the effort to adapt the structures and the basic choices governing its 
socio-political context to meet the needs of our time and changing attitudes. 
Having broken with the previous regime and gained a constitution in 1979, 
our country resolutely committed itself to implementing measures of 
liberalization, detente and progressive democratization of our political 
life. These measures inter alia made it possible to hold free elections under 
the second and third legislatures and during municipal and prefectoral 
referenda of 1987, at the same time as they strengthened protection of human 
rights, particularly by setting up an independent commission. 
 
The subsequent adoption of laws relating to the liberalization of the 
press, political pluralism and general amnesty, along with the development of 
a draft constitution to establish a multipartite regime, shows that already in 
the middle of 1991 the Government and the people of Togo truly desired to move 
on, without undue haste, to a higher stage in the process of democratizing our 
institutions. 
The tremendous speed of this movement that was started in the late 1980s 
culminated with the National Sovereign Conference of the living forces of the 
nation, which led to the transitional Government which was to lead Togo to 
elections and establish democracy. 
We must state that one year after the establishment of these transitional 
institutions the Government has faced enormous difficulties, and that 
tremendous efforts must be made before we attain our goals. 
The recent adjustment of the machinery of the institutions of this 
transition, proposed following the consultation meeting between the various 
protagonists of political life and endorsed by the Government and the 
legislature, the High Council of the Republic, overwhelmingly demonstrate the 
desire of the people of Togo to do everything possible to achieve peace and 
security, a State of law that they all sincerely want to see, by establishing 
new institutions through free and dependable democratic elections. The latest 
of these, the Presidential elections, are to end on 20 December of this year. 
This recent adaptation of the workings of this transitional Government 
meets the needs of our march forward, both by ensuring proper application of 
the constitution for this transitional period, so that no organ be unjustly 
deprived of its constitutional prerogatives, and by involving in the 
democratic process all national political leaders to rally consensus around 
the values underpinning our democratic renewal. 

These bodies have sufficient power to lead the country to this 
irreversible democratic peace process, but they do not have enough power to 
block our march to democracy. Accordingly we can only express satisfaction 
that the two senior officials of the executive branch, the President and the 
Prime Minister, have solemnly proclaimed their determination to continue to 
its end the democratic process that is under way and to devote all their 
energy to organizing referenda set by the electoral timetable. It is at this 
stage in our apprenticeship of democracy that the new Government of National 
Union of Transition, formed by the Prime Minister together with the Head of 
State and after consultations with the large political families, was approved 
on 14 September by a majority of 60 per cent by the High Council of the 
Republic and following a secret ballot. 
Very revealing indeed of the resolve of the people of Togo to overcome 
its contradictions in order to promote democratic renewal, this vote of 
approval, cast in a particularly difficult context, sufficiently demonstrates 
"that in Togo, whatever might be said, we can still say no in full freedom and 
without any fear of a proposal from the executive power". 
We take this opportunity to inform this Assembly that the draft 
constitution of the Fourth Republic, submitted to referendum on Sunday 
27 September 1992, was adopted by 99.09 per cent. The referendum met with 
great enthusiasm and almost unanimous support, with a participation rate of 
nearly 75 per cent. The Government will not fail to learn the lesson from 
this first vote to correct the mistakes revealed in the first referendum. 
This is a guarantee for the acceptance of ballot results by all parties. 
It is appropriate to reiterate to our friendly countries and to the 
United Nations, as well as to the entire international community, the profound 
 
gratitude of the Government and the people of Togo for the invaluable support 
they have given to our democratic process. We sincerely hope that this 
assistance will be continued throughout the coming elections. 
It is undeniable that the struggle to establish a State of law in Togo is 
a job that falls essentially to the people of Togo themselves, and that they 
bear the primary responsibility for fashioning their democracy, according to 
the means they have and in keeping with their culture and their national 
spirit. With courage and determination, we will strive to meet the challenge 
in union and mutual acceptance. 
In keeping with the conclusions of the work of the joint commission, the 
Government has set up a security plan the results of which can already be seen 
in the field. 
 
Thanks to this consensus, political violence, which until recently was 
rampant in my country, is now being stemmed throughout Togo. All political 
parties will have access, without restriction and with complete security, to 
all parts of Togo during their political campaigns. 
Management by consensus in this short period of our political life is 
without any doubt the driving force behind political detente in Togo and a 
guarantee of the reliability and transparency of the coming elections. 
Finally, the major protagonists of our political life have agreed to the 
principle of mutual guarantees, whose importance is clear to all. We must 
implement all the measures that we have decided on before, during and after 
the elections. Our country, determined to restore peace and tranquillity, 
assures the Assembly that the democratic process under way is irreversible. 
Despite our hope that we can live from now on in an international society 
without conflict, the world continues to witness a growth of armed conflict. 
It is no longer merely Africa and Asia that contain pockets of tension. 
Europe, with war raging in the former Yugoslavia more precisely, in Bosnia 
and Herzegovina is now affected. That tragedy challenges the international 
community to do all it can to ensure respect for man and human dignity. We 
unreservedly support all the European initiatives and salute the laudable 
efforts of the United Nations to restore peace to that part of Europe. 
Elsewhere in the world, in Africa for some years now Somalia and Liberia 
have been two more hotbeds of tension where fratricidal war rages, already 
claiming thousands of victims. Death, desolation, poverty and hunger are the 
daily lot of these peoples. 
From this United Nations rostrum we call upon our Somali and Liberian 
brothers to demonstrate positive nationalism and constructive patriotism to 

help implement the relevant resolutions of the Organization of African Unity 
(OAU) and the Economic Community of West African States (ECOWAS) to contribute 
to restoring peace to their respective countries. 
The South African Government must understand that the wheels of history 
are still turning and that it is now clear that structures imposed by force 
cannot survive the determination of the people to live in peace. The 
continued plight of that part of our continent demands that the General 
Assembly intensify its efforts for victory in the fight to eradicate 
apartheid. This requires that all forms of pressure be maintained to compel 
the De Klerk Government to commit itself fully to the political and 
institutional reforms that it has already courageously undertaken. 
Togo is following with particular interest the developing situation in 
the Middle East. It reiterates its full support for the peace process started 
in October 1991 in Madrid, and calls upon the parties to demonstrate greater 
wisdom, courage and restraint in order to strengthen that process and bring 
about a final solution to the Arab-Israeli conflict. It should be based on a 
negotiated agreement acceptable to all, guaranteeing the security of all the 
States of the region, including Israel, within secure, internationally 
recognized borders, and allowing the Palestinian people freely and fully to 
exercise their right to self-determination. 
With regard to the Arab-Persian Gulf, where peace still seems to be 
threatened, my country reiterates its appeal to all the States of the region 
scrupulously to abide by the various relevant resolutions of the Security 
Council, and to make every effort to avoid the risk of new confrontations 
which still hovers over that part of the world.

In Asia, Togo appreciates the Secretary-General's efforts to deploy the 
United Nations Transitional Authority in Cambodia (UNTAC). We hope that the 
national reconciliation effort now going on will gain further ground. 
Because of the great suffering they inflict on peoples, the conflicts to 
which I have referred render sterile any notion of sovereignty and 
independence. Is it not better, then, to prevent armed conflicts rather than 
seek to resolve them? 
Efforts made throughout the world by regional and international 
organizations in the search for new machinery to prevent war and maintain 
peace are likely to promote social progress and to establish better living 
conditions for our peoples. Accordingly, my delegation welcomes the fact that 
the Security Council on 31 January 1992 held a Summit meeting which considered 
ways of strengthening and making more efficient the United Nations capacity 
for preventive diplomacy, peacemaking and peace-keeping. Togo very much 
appreciates the conclusions of that meeting and the report (A/47/277) 
submitted by the Secretary-General at the Council's request. 
In dealing with the many conflicts raging throughout the world, 
preventive diplomacy would allow, with real determination by the protagonists 
of international life, particularly the parties to a conflict, the speedy 
attainment of its goal of peace. 
The world is now witnessing the end of East-West antagonism, but the much 
feared danger of a world war has not yet been overcome. Arsenals of highly 
sophisticated weapons still exist throughout the world, posing serious threats 
to international peace and security. There is an urgent need to destroy 
weapons of mass destruction and halt the arms race; the military Powers should 
devote themselves to that task in order to curb any reflex action to have 
recourse to war. 

The Non-Proliferation Treaty has been renewed without time-limit and the 
Strategic Arms Reduction Treaty (START) and the Treaty on Conventional Armed 
Forces in Europe (CFE) have entered into force. The final text of the 
convention banning chemical weapons will be submitted for our consideration 
this session. All these developments increase the international community's 
hope that the military Powers will embark on general and complete disarmament. 
Furthermore, with the end of the cold war, and with distrust now giving 
way to trust and cooperation, the delegation of Togo believes that it is time 
for the international community to envisage drafting, without delay, a 
comprehensive test-ban treaty, after which the United Nations would play a 
leading role as the main body where consensus can be forged on security and 
disarmament problems. 
We welcome the recent initiative of President Francois Mitterrand in 
unilaterally decreeing a one-year moratorium on nuclear tests by his country. 
 
We also welcome the statement made on 2 July 1992 by 
President George Bush on repatriating certain tactical nuclear weapons of the 
United States with a view to destroying them. 
As we see it, recent events and initiatives, as well as many positive 
world developments in the disarmament field, are encouraging. However, the 
proliferation and international transfer of conventional weapons, particularly 
in Africa, are a source of major concern on the part of the authorities of 
Togo. In this respect, we believe that a United Nations regional centre for 
peace and disarmament, like the one in Lome, is still useful and we should 
seek to increase its role, its powers and the scope of its activities. The 
United Nations should give the regional centres greater means so that they 
could fully participate in the strengthening of security and peace. 
Serious problems such as the ones connected with the maintenance of 
international peace and security persist, and this absolutely dictates the 
exploration of new approaches that could lead to a strengthening of the 
ability of the United Nations to act. While the East-West confrontation 
paralysed the Organization as it tried to carry out its noble mission, the 
current detente seems to offer greater opportunities now to Member States to 
reaffirm their commitment to the purposes and principles of the Charter. For 
its part our country reiterates its faith in the United Nations and adheres to 
the mechanisms for establishing preventive diplomacy and restoring and 
maintaining peace. However, the efficient functioning of the United Nations 
presupposes restructuring its organs and adapting them to contemporary facts. 
The promotion of democracy and human rights means today that the fate of 
mankind as a whole in the special and delicate field of the maintenance of 
international peace and security should not be left to the discretion of only 
 
a few States. The management of peace and security requires the concerted 
action of States as a whole, whatever their geographical size or their 
economic, financial or military power. Consequently, Togo unreservedly 
supports any proposal to revise the composition of the Security Council. If 
that were done, the democratic revolution going on in States will finally have 
reached international organizations. 
Peace and democracy presuppose the existence of a viable economy capable 
of meeting the vital needs of food, health, training and housing. The 
progress that needs to be made for man's full development is essential for 
democracy and its consolidation. It is a basic truth that there can be no 
development without democracy, just as one cannot conceive of democracy 
without development or peace. 
In order to safeguard peace in the world we must commit ourselves fully 
to the idea of a fairer division of the riches of the Earth. But we must 
note, with regret, that the international situation has not changed in this 
respect. 
At the end of this century an analysis of the international economic 
situation points up many social inequalities between nations. The hopes we 
had at the end of the cold war should find their justification in a 
partnership between rich countries and developing countries so that the 
appetites of some do not cause starvation in others. Unfortunately, we look 
on, powerless, as the gap between rich and poor grows ever wider. 
The economies of the developing countries are in a state of chronic 
recession, the most serious in several decades. Growth has slowed, 
particularly in Africa, where the crisis has fundamentally affected all 
aspects of life, and a real deterioration of living conditions has resulted in 

these countries. It is clear that this situation will continue unless efforts 
are made to establish a new world economic order based on fairness and a more 
generous humanistic vision of international cooperation. In this respect, we 
very much appreciate the decision taken by Japan to make available to Africa 
an aid package of $700 million spread out over the next three years. This 
action, and other measures too, although encouraging are far from meeting the 
real concerns of the developing countries, in particular the least developed 
of them. 
Indeed, if these countries are to break out of the profound crisis, 
urgent and appropriate action must be taken by the international community to 
guarantee remunerative prices for commodities and to dismantle tariff 
barriers, which are obstacles to the exports of these countries. It is vital 
that the international community mobilize larger resources to relaunch 
investment and that it find a lasting solution to the debt problem. 
Appropriate mechanisms must be found to make it possible to reimburse and 
generate resources to ensure economic recovery. 
The economic crises of our countries have social consequences that 
particularly affect young people. Juvenile delinquency, illicit 
drug-trafficking, drug abuse and the acquired immune deficiency syndrome 
(AIDS) are serious threats for mankind. Constant attention should be focused 
on them. 
Sustainable and lasting economic and social development is impossible 
unless there is a healthy environment. Fortunately, today the international 
community has mobilized to solve the problems caused by the deterioration of 
the Earth and of nature. 

We are living in a new era today. This new era should be based on 
freedom, understanding, and love of one's neighbour and of peace. 
Guaranteeing peace and security, working for freedom and democracy, ensuring 
world prosperity through free international trade, preserving a healthy 
environment and creating stable international relations based on dialogue and 
cooperation: all these, among others, are challenges that should be met by 
the United Nations in order to establish the new world order that we all 
sincerely wish to see. Therefore we must give of our very best to attain 
these goals. 
We hope that the twenty-first century will give us a world in which man, 
freed from the plight of poverty, oppression, tyranny and destitution, can use 
all his faculties and give free rein to his creativity in order to achieve his 
own full development and the social and economic development of the State as 
the guarantor of peace and security.